ORDER
PER CURIAM.
Tenants appeal the dismissal of their petition via summary judgment for failure of Landlord to warn the leased premises was in a flood plain and for Landlord’s failure to notify Tenants of rising flood water.
We find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Rule 84.16(b).
We also determine an opinion would have no precedential value. Accordingly, we af*873firm by written order. A memorandum for the parties’ use only has been provided.
Judgment affirmed.